            Case 1:16-vv-01018-UNJ Document 49 Filed 11/05/18 Page 1 of 7




                 In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                               No. 16-1018
                                          (not to be published)

*************************
NORMAN LARSEN,             *
                           *                                     Special Master Corcoran
                           *
               Petitioner, *                                     Filed: September 19, 2018
                           *
          v.               *
                           *                                     Decision by Stipulation; Damages;
SECRETARY OF HEALTH        *                                     Influenza (“flu”) Vaccine; Guillain-Barré
AND HUMAN SERVICES,        *                                     Syndrome (“GBS”)
                           *
               Respondent. *
                           *
*************************


Martin Jeffrey Rubenstein, Martin Rubenstein, Staten Island, NY, for Petitioner.

Amy Paula Kokot, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                  DECISION AWARDING DAMAGES1

       On August 18, 2016, Norman Larsen filed a petition seeking compensation under the
National Vaccine Injury Compensation Program.2 ECF No. 1. Petitioner alleges that he suffered
from Guillain-Barré syndrome (“GBS”) as a result of his September 10, 2013 influenza (“flu”)
vaccine. Id. at 1. Petitioner further alleges that he has experienced the residual effects of this
condition for more than six months. Id. at 7. Respondent initially recommended that Petitioner be


1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted on the
Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). This
means the Decision will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain kinds of confidential information.
Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision in its present form will be
available. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
             Case 1:16-vv-01018-UNJ Document 49 Filed 11/05/18 Page 2 of 7



denied compensation in his Rule 4(c) Report. ECF No. 17 at 1. A hearing was held on February
12, 2018, to clarify factual discrepancies in the record.

        Although Respondent maintains his position that the flu vaccine did not cause Petitioner’s
injury, he nonetheless agreed to participate in settlement negotiations following the February 12th
proceeding. See Stip. at 1, ECF No. 42. The Parties filed a stipulation on September 14, 2018. Id.

       Based upon my own review of the record, I conclude that the parties’ stipulation (as
attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages on the
terms set forth therein.

         The stipulation awards:

             A lump sum of $60,000.00, in the form of a check payable to Petitioner.

Id. at 2. This amount represents compensation for all damages under Section 15(a) of the Act to
which Petitioner is entitled.

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the Court is directed to enter judgment herewith.3


         IT IS SO ORDERED.

                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                           2
Case 1:16-vv-01018-UNJ Document 49
                                42 Filed 11/05/18
                                         09/14/18 Page 3
                                                       1 of 7
                                                            5
Case 1:16-vv-01018-UNJ Document 49
                                42 Filed 11/05/18
                                         09/14/18 Page 4
                                                       2 of 7
                                                            5
Case 1:16-vv-01018-UNJ Document 49
                                42 Filed 11/05/18
                                         09/14/18 Page 5
                                                       3 of 7
                                                            5
Case 1:16-vv-01018-UNJ Document 49
                                42 Filed 11/05/18
                                         09/14/18 Page 6
                                                       4 of 7
                                                            5
Case 1:16-vv-01018-UNJ Document 49
                                42 Filed 11/05/18
                                         09/14/18 Page 7
                                                       5 of 7
                                                            5
